      Case 1:20-cv-00374-KK-GJF Document 1-2 Filed 04/23/20 Page 1 of 23
                                                                    FILED 1st JUDICIAL DISTRICT COURT
                                                                                         Santa Fe County
                                                                                     1/16/2020 10:00 AM
STATE OF NEW MEXICO                                               KATHLEEN VIGIL CLERK OF THE COURT
COUNTY OF SANTA FE                                                                        Breanna Aguilar
FIRST JUDICIAL DISTRICT COURT

ADRIANA CARDENAS, mother and next of friend to
minor child, A. CHAVEZ CAMPOS,

       Plaintiffs,

vs.                                                   D-0101-CV-2020-____________
                                                                     D-101-CV-2020-00157
                                                         Case assigned to Biedscheid, Bryan
WALMART SUPERCENTER STORE, INC.

       Defendant.

                     COMPLAINT FOR PERSONAL INJURY DAMAGES

       COMES NOW, Plaintiff Adriana Cardenas, mother and next of friend to minor child, A.

Chavez Campos, by and through their attorneys, THE SIMONS FIRM, LLP, (Quinn S. Simons)

and hereby submits her Complaint for Personal Injury Damages against Defendant Walmart

Supercenter Store, Inc., and states:

                          PARTIES, JURISDICTION AND VENUE

       1. Plaintiff Adriana Cardenas, (hereinafter referred to as “Plaintiff Cardenas”) is a resident

           of the State of New Mexico residing in Santa Fe County. Ms. Cardenas is the mother

           of minor Plaintiff A. Chavez Campos.

       2. Plaintiff A. Chavez Campos, (hereinafter referred to as “Plaintiff A. Chavez Campos”)

           is a resident of the State of New Mexico residing in Santa Fe County, and is currently

           15 years of age.

       3. Defendant Walmart Supercenter Store, Inc., hereinafter referred to as “Defendant,” is

           a foreign profit corporation authorized to conduct business in the State of New Mexico,

           with stores throughout New Mexico. Its agent for service of process is Corporation

           Process Company, 726 E. Michigan, Suite 330, Hobbs, New Mexico, 88240.

                                                                                               Page 1
                                                                  Complaint for Personal Injury Damages


                                                                                                  Exhibit A
Case 1:20-cv-00374-KK-GJF Document 1-2 Filed 04/23/20 Page 2 of 23



4. All events, acts and omissions material hereto occurred in the City of Santa Fe, County

   of Santa Fe, State of New Mexico.

5. This Court has jurisdiction over the parties and subject matter herein, and venue is

   proper in Santa Fe County, State of New Mexico pursuant to NMSA. 1978, § 38-3-1.

                                          FACTS

6. On April 5, 2017, Plaintiff Cardenas and her two minor children were customers at the

   Walmart Supercenter Store, Inc., #3423, store located at 5701 Herrera Drive, in Santa

   Fe, New Mexico.

7. On April 5, 2017, Plaintiff A. Chavez Campos and her sibling entered Defendant’s

   public restroom facilities. As Plaintiff A. Chavez Campos was entering the restroom,

   she slipped on the floor which was wet and fell on her right knee and hit her head.

8. There were no signs or warnings indicating that the floor was wet.

9. The amount of water on the floor would have been noticeable had an employee of

   Defendant properly inspected the public restroom facilities.

10. At the time of the incident, Plaintiff Cardenas immediately contacted the manager on

   duty, known only as Ramon, and informed him of the dangerous conditions in the

   women’s public restroom facility and of the injury sustained by Plaintiff A. Chavez

   Campos as a result of the fall.

11. The manager, known only as Ramon, refused to summon emergency medical

   technicians and refused to call for an ambulance to care for Plaintiff A. Chavez Campos

   at which time Plaintiff Cardenas called for an ambulance.

12. Plaintiff A. Chavez Campos sustained injuries and suffered damages as a result of this

   incident.


                                                                                     Page 2
                                                        Complaint for Personal Injury Damages
Case 1:20-cv-00374-KK-GJF Document 1-2 Filed 04/23/20 Page 3 of 23



13. Plaintiff A. Chavez Campos’ injuries and the damages sustained, were all the result of

   Defendant failing to properly maintain and inspect their public restroom facilities.

14. Plaintiff A. Chavez Campos did not cause or in any way contribute to her injuries or

   damages.

                                      NEGLIGENCE

15. Plaintiffs incorporate by reference all prior paragraphs as if fully set forth herein.

16. At the aforesaid date and place, Defendant had a duty to keep its premises safe for

   Plaintiffs’ use so as not to cause injury to Plaintiffs.

17. Defendant breached this duty to Plaintiffs by failing to exercise ordinary care while

   ensuring that the premises were properly maintained and safe for Plaintiff A. Chavez

   Campos and others.

18. Defendant had a duty to exercise ordinary care to avoid a foreseeable risk of injury

   caused by the condition of the public restroom facilities.

19. Defendant breached their duties by failing to inspect and/or properly maintain the

   premises to ensure that no hazardous or dangerous conditions existed that could cause

   injury to Plaintiffs.

20. Defendant had a duty to avoid placing others such as Plaintiff A. Chavez Campos in

   danger and to prevent accidents.

21. Defendant breached their duties by failing to observe and correct any dangerous or

   defective conditions on the premises.

22. Defendant knew or should have known about the water on the floor had they performed

   a reasonable inspection of the premises.




                                                                                           Page 3
                                                              Complaint for Personal Injury Damages
Case 1:20-cv-00374-KK-GJF Document 1-2 Filed 04/23/20 Page 4 of 23



23. In the alternative, the water on the floor was created or caused by Defendant and/or its

   employees and agents.

24. Defendant breached its duty of care by failing to make a reasonable inspection of the

   premises.

25. Defendant breached its duty of care to Plaintiffs to keep its premises safe for use.

26. Defendant’s breach of duties as set forth herein, directly and proximately caused the

   Plaintiffs to suffer damages in the form of monetary damages, bodily injury, pain and

   suffering, loss of enjoyment of life; as well as past and future medical expenses, in an

   amount to be determined at trial.

                                   PREMISES LIABILITY

27. Plaintiffs incorporates by reference all prior paragraphs as if fully set forth herein.

28. Defendant had a duty to keep the premises safe for use by Plaintiffs.

29. Defendant breached that duty by allowing the existence and/or creating the dangerous

   condition that caused injury to Plaintiffs.

30. Defendant was negligent in failing to secure the premises, as well as for failing to warn

   Plaintiffs of the presence of danger.

31. Defendant had a duty to maintain the property in a reasonably safe condition in view

   of all circumstances, to properly train employees, to properly enforce rules and

   procedures, and to take steps to properly warn of dangers. Defendant breached those

   duties and were negligent.

32. As owners or possessors of the property, Defendant had a non-delegable duty to

   maintain the premises in a safe condition.




                                                                                         Page 4
                                                            Complaint for Personal Injury Damages
      Case 1:20-cv-00374-KK-GJF Document 1-2 Filed 04/23/20 Page 5 of 23



                                                  DAMAGES

       33. Plaintiff repeat and re-allege all previous paragraphs as if fully set forth herein.

       34. Plaintiffs Adriana Cardenas and A. Chavez Campos are entitled to damages for the

           negligence and violations of law by the Defendant, including, but not limited to:

              a. Past, present and future medical expenses and costs;

              b. Emotional distress and physical pain and suffering;

              c. Loss of the enjoyment of life;

              d. Loss of consortium.

       35. Defendant’s actions and/or inactions were reckless and/or wanton and Plaintiffs are

           thus entitled to punitive damages.

                            PUNITIVE DAMAGES AGAINST DEFENDANT

       36. Plaintiff repeat and re-allege all previous paragraphs as if fully set forth herein.

       37. In addition to Defendant’s failure to keep its premises safe for the Plaintiffs, Defendant

           also acted intentionally, maliciously, willfully, recklessly, and/or with wanton

           disregard for the safety of others.

       38. Among others, these intentional, malicious, willful, reckless, and/or wanton acts and

           omissions of the Defendant, either singularly, in combination, or based on the

           cumulative conduct of employees of the Defendant, were a cause of Plaintiffs’ injuries

           and damages. Accordingly, Defendants are liable for punitive damages.

                                                 CONCLUSION

       WHEREFORE, Plaintiffs pray for judgment against Defendant for damages, punitive

damages, Plaintiffs’ attorney fees and reasonable costs incurred, pre-judgment and post-judgment




                                                                                                  Page 5
                                                                   Complaint for Personal Injury Damages
      Case 1:20-cv-00374-KK-GJF Document 1-2 Filed 04/23/20 Page 6 of 23



interest, and for such other and further relief to which Plaintiffs may be entitled under the facts

and circumstances.

                                             Respectfully submitted,


                                             THE SIMONS FIRM, LLC

                                             By:     Quinn Scott Simons_______
                                                     QUINN SCOTT SIMONS
                                                     FRIEDA SIMONS BURNES
                                                     Post Office Box 5333
                                                     Santa Fe, NM 87502-5333
                                                     (505) 988-5600
                                                     qsimons@simonsfirm.com
                                                     fsimons@simonsfirm.com
                                                     Attorneys for Plaintiffs




                                                                                              Page 6
                                                                 Complaint for Personal Injury Damages
Case 1:20-cv-00374-KK-GJF Document 1-2 Filed 04/23/20 Page 7 of 23
Case 1:20-cv-00374-KK-GJF Document 1-2 Filed 04/23/20 Page 8 of 23
Case 1:20-cv-00374-KK-GJF Document 1-2 Filed 04/23/20 Page 9 of 23
Case 1:20-cv-00374-KK-GJF Document 1-2 Filed 04/23/20 Page 10 of 23
      Case 1:20-cv-00374-KK-GJF Document 1-2 Filed 04/23/20 Page 11 of 23



STATE OF NEW MEXICO
COUNTY OF SANTA FE
FIRST JUDICIAL DISTRICT COURT

ADRIANA CARDENAS, mother and next of friend to
minor child, A. CHAVEZ CAMPOS,

       Plaintiffs,

vs.                                                   D-0101-CV-2020-00157

WALMART SUPERCENTER STORE, INC.

       Defendant.


                                        JURY DEMAND

       Plaintiffs Adriana Cardenas and minor child A. Chavez Campos (hereinafter “Plaintiffs”)

by and through their undersigned counsel, hereby demands a trial by a jury of twelve (12) persons

for all matters in controversy in the above-captioned cause. Plaintiffs deposit herewith the required

fee of Three Hundred Dollars ($300.00).

                                                      Respectfully submitted:

                                                      THE SIMONS FIRM, LLP

                                              By:     /s/ Quinn S. Simons
                                                      QUINN S. SIMONS
                                                      FRIEDA SIMONS BURNES
                                                      P.O. Box 5333
                                                      Santa Fe, NM 87502-5333
                                                      (505) 988-5600 – Office
                                                      (505) 982-0185 – facsimile
                                                      qsimons@simonsfirm.com
                                                      fsimons@simonsfirm.com
                                                      Attorneys for Plaintiffs
Case 1:20-cv-00374-KK-GJF Document 1-2 Filed 04/23/20 Page 12 of 23
Case 1:20-cv-00374-KK-GJF Document 1-2 Filed 04/23/20 Page 13 of 23
Case 1:20-cv-00374-KK-GJF Document 1-2 Filed 04/23/20 Page 14 of 23
Case 1:20-cv-00374-KK-GJF Document 1-2 Filed 04/23/20 Page 15 of 23
Case 1:20-cv-00374-KK-GJF Document 1-2 Filed 04/23/20 Page 16 of 23
Case 1:20-cv-00374-KK-GJF Document 1-2 Filed 04/23/20 Page 17 of 23
Case 1:20-cv-00374-KK-GJF Document 1-2 Filed 04/23/20 Page 18 of 23
Case 1:20-cv-00374-KK-GJF Document 1-2 Filed 04/23/20 Page 19 of 23
Case 1:20-cv-00374-KK-GJF Document 1-2 Filed 04/23/20 Page 20 of 23
     Case 1:20-cv-00374-KK-GJF Document 1-2 Filed 04/23/20 Page 21 of 23
                                                                 FILED 1st JUDICIAL DISTRICT COURT
                                                                                      Santa Fe County
                                                                                    2/26/2020 2:49 PM
STATE OF NEW MEXICO                                            KATHLEEN VIGIL CLERK OF THE COURT
COUNTY OF SANTA FE                                                                      Desiree Brooks
FIRST JUDICIAL DISTRICT


ADRIANA CARDENAS, mother and next of friend to
minor child, A. CHAVEZ CAMPOS,

              Plaintiffs,

v.                                                                  No. D-101-CV-2020-00157

WALMART SUPERCENTER STORE, INC.,

              Defendant.


                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that Defendant incorrectly named in the caption as “Walmart

Supercenter Store, Inc.,” and properly referred to as Wal-Mart Stores East, L.P.’s (hereinafter

referred to as “Walmart”) First Set of Interrogatories and Requests for Production, and Requests

for Admission to Plaintiff Adriana Cardenas on behalf of her minor child Ariana were emailed,

along with a copy of this Certificate of Service to counsel for Plaintiffs Quinn Scott Simons at

qsimons@simonsfirm.com and Frieda Simons Burnes at fsimons@simonsfirm.com this 26th day

of February, 2020.
        Case 1:20-cv-00374-KK-GJF Document 1-2 Filed 04/23/20 Page 22 of 23



                                                Respectfully submitted,

                                                MODRALL, SPERLING, ROEHL,
                                                  HARRIS & SISK, P.A.

                                                By: /s/ Megan T. Muirhead
                                                   Megan T. Muirhead (mmuirhead@modrall.com)
                                                   Bayard Roberts (broberts@modrall.com)
                                                   Attorneys for Defendant Walmart
                                                   P. O. Box 2168
                                                   Albuquerque, NM 87102
                                                   505-848-1800 / Fax 505-848-9710


I HEREBY CERTIFY that a true and correct copy of the foregoing pleading was submitted for
efiling and service through “Odyssey File & Serve” and emailed to the following counsel of record
this 26th day of February 2020.

Counsel for Plaintiffs:
Quinn Scott Simons at qsimons@simonsfirm.com
Frieda Simons Burnes at fsimons@simonsfirm.com

MODRALL, SPERLING, ROEHL,
 HARRIS & SISK, P.A

By: /s/ Megan T. Muirhead
   Megan T. Muirhead


Y:\dox\client\75301\0559\DRAFTS\W3696980.DOCX




                                                   2
      Case 1:20-cv-00374-KK-GJF Document 1-2 Filed 04/23/20 Page 23 of 23
                                                                 FILED 1st JUDICIAL DISTRICT COURT
                                                                                      Santa Fe County
                                                                                    4/10/2020 5:56 PM
STATE OF NEW MEXICO                                            KATHLEEN VIGIL CLERK OF THE COURT
COUNTY OF SANTA FE                                                                     Francine Lobato
FIRST JUDICIAL DISTRICT COURT

ADRIANA CARDENAS, mother and next of friend to
minor child, A. CHAVEZ CAMPOS,

       Plaintiffs,

vs.                                                 D-0101-CV-2020-00157

WALMART SUPERCENTER STORE, INC.

       Defendant.

                               CERTIFICATE OF SERVICE

       I hereby certify that on April 10, 2020, a true and correct copy of Plaintiffs’ Answers to

Defendant Wal-Mart’s First Interrogatories and Responses to Requests for Production and

Requests for Admission, were served by electronic mail, along with a copy of this Certificate of

Service via electronic mail and Odyssey File and Serve on:

       Megan T. Muirhead, Esq.
       Bayard Roberts, Esq.
       Attorneys for Defendant Walmart
       P. O. Box 2168
       Albuquerque, NM 87102
       mmuirhead@modrall.com
       bayard.roberts@modrall.com

                                                    THE SIMONS FIRM, LLP

                                            By:     /s/ Quinn S. Simons
                                                    QUINN S. SIMONS
                                                    FRIEDA SIMONS BURNES
                                                    Post Office Box 5333
                                                    Santa Fe, New Mexico 87502-5333
                                                    (505) 988-5600
                                                    (505) 982-0185 – fax
                                                    qsimons@simonsfirm.com
                                                    fsimons@simonsfirm.com
                                                    Attorneys for Plaintiffs
